            Case 5:16-cr-00047-EJD Document 122 Filed 07/11/19 Page 1 of 14



 1 CHRISTOPHER J. CANNON, State Bar No. 88034
   MATTHEW A. LAWS, State Bar No. 273697
 2 Sugarman & Cannon
   737 Tehama Street, No. 3
 3 San Francisco, CA 94103
   Telephone: 415-362-6252
 4 Facsimile: 415-362-6431
   chris@sugarmanandcannon.com
 5
   Attorneys for Defendant WEILIN CHANG
 6
   JULIA M. JAYNE, State Bar No. 202753
 7 Jayne Law Group, P.C.
   483 9th Street, Suite 200
 8 Oakland, CA 94607
   Telephone: 415-623-3600
 9 Facsimile: 415-623-3605
   julia@jaynelawgroup.com
10
   Attorney for Defendant JONATHAN CHANG
11

12                              UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14                                     SAN JOSE DIVISION
15 UNITED STATES OF AMERICA,                       Case No. 16-cr-00047 EJD
16               Plaintiff,                        MOTION IN LIMINE NO. 6 - DEFENSE
                                                   MEMORANDUM REGARDING ORDER
17                vs.                              SUPPRESSING SEIZED MATERIALS
18 JONATHAN CHANG & WEILIN CHANG,

19               Defendants.
20

21

22

23

24

25

26

27

28

     MOTION IN LIMINE NO. 6 - DEFENSE MEMORANDUM REGARDING ORDER SUPPRESSING SEIZED
     MATERIALS
     Case No. 16-cr-00047 EJD
               Case 5:16-cr-00047-EJD Document 122 Filed 07/11/19 Page 2 of 14



 1 I.        INTRODUCTION
 2           On July 1, 2019, this Court issued its Order; Doc. No. 100; in response to the defense motion to

 3 suppress items seized from the Changs during a search warrant execution. Doc. Nos. 90 & 93. The

 4 Order forbids the admission of items seized under the Warrant's Category 10 at trial. The defense has

 5 identified several categories of documents that the FBI seized under the purported authority of Category

 6 10, and in Section II, below, we will identify these documents and their corresponding Bates ranges to

 7 ensure all parties understand and comply with this Court's Order. Additionally, now that the issue of

 8 admissibility of individual items will be before this Court, it is appropriate to address the overbreadth of

 9 other categories and the lack of probable cause for the seizure of other items, which we discuss in

10 Sections III, IV, and V.

11 II.       ITEMS AND BATES RANGES SEIZED UNDER OVERBROAD CATEGORY 10
12           As this Court found, Category 10, which purportedly allowed the seizure of "All records,

13 documents, and materials, including correspondence, related to any of the following individuals:

14 Jonathan CHANG and Weilin CHANG," is overbroad, and the government may not use evidence seized

15 under the purported authority of Category 10.

16           In Subpart A, below, we list, as examples, entire groups of documents which must be excluded

17 because they were seized under the purported authority of Category 10.

18           In Subpart B, we will explain why any attempt by the by the government, four years after the

19 seizure, to now provide justification for seizing items in groups 1B06, 1B07, 1B08, IB24 1B31, 1B32,

20 1B45, 1B46, 1B51, 1B52, 1B53 and 1B54 as falling in other categories, instead of relying upon the

21 labels placed on the items seized during the search, would be inappropriate.

22       A. Groups of Documents Illegally Seized Under Category 10

23           According to the discovery produced to the defense, the FBI labeled the seized documents by

24 category, and assigned a Bates range to each group of seized documents, beginning with group 1B01 and
                         1
25 going through to 1B54. For example, in group 1B01, titled "cardboard Box /w I Pilot documents Room

26
     1
27     It seems the government seized the documents and labeled each group sequentially, yet the defense has not been able to
     identify all the numbers in the series in the government's discovery productions. So, while it appears there are numbers from
28   1B01 through 1B54, we do not have, for instance, 1B05, 1B09 through 1B16, 1B18 through 1B21, 1B25, 1B26, 1B30, 1B33
     through 1B38, 1B40 through 1B43, and 1B47 through 1B49.
     MOTION IN LIMINE NO. 6 - DEFENSE MEMORANDUM REGARDING ORDER SUPPRESSING SEIZED
     MATERIALS
     Case No. 16-cr-00047 EJD                                                                                                    1
                 Case 5:16-cr-00047-EJD Document 122 Filed 07/11/19 Page 3 of 14



 1 B" the Bates numbers begin at IB01-000001. For group 1B02, titled "cardboard box w/ 2006 IPilot

 2 documents + co Room B" the Bates numbers begin at IB02-000001. The categories stated here, and

 3 more fully described below are the categories that were seized under the undisputedly overbroad portion

 4 of the warrant. Attached as Exhibit 1 are the labels the agents prepared to describe each group of items

 5 seized. However, as we explain in Sections IV and V, the search under the remaining categories, now

 6 that this Court has suppressed anything seized under Category 10, was also overbroad and the

 7 government should be required to proffer the justification for the seizure of the documents it hopes to

 8 introduce in to evidence.

 9                1B06 - "Bankers box labeled Jonathan Chang Room B"
10           This group of items seized, categorized as "Jonathan," does not relate to any of the categories the
11 government contends are sufficiently particularized. The only purported authorization for the seizure of

12 these materials would be Category 10. Accordingly, the Court’s Order excludes from admission all

13 documents bearing Bates IB06-000001 through IB06-001045.

14                1B07 – "Tempxxxx-P Box addressed to W. Chang w/ misc records Room B"2
15           Here, the agents simply seized "miscellaneous records" related to "W. Chang" and did not relate
16 the documents to any permissible category in the warrant. The only purported authorization for the

17 seizure of these materials would be Category 10. Accordingly, the Court’s Order excludes from

18 admission all documents bearing Bates IB07-000001 through IB07-002628.

19                1B08 – "Cardboard box w/ IPilot documents from 1999-2007 Room B"
20           Although the warrant authorized the seizure of I Pilot materials,3 here, agents seized items clearly
21 outside of any permissible date range found in the warrant (which did not actually carry any date

22 restriction) or supported by the affidavit, had the agents properly incorporated the affidavit and relied

23 upon it during the search. The earliest date arguably supported by the affidavit would be 2004.

24 Therefore, the agents were relying upon Category 10. Accordingly, the Court’s Order excludes from

25 admission all documents bearing Bates IB08-000001 through IB08-001014.

26

27   2
      Here the x's indicate the handwriting on the label was illegible
     3
28    As discussed below, we contend there was no probable cause for the seizure of I Pilot materials because the Affidavit made
     no mention of I Pilot.
     MOTION IN LIMINE NO. 6 - DEFENSE MEMORANDUM REGARDING ORDER SUPPRESSING SEIZED
     MATERIALS
     Case No. 16-cr-00047 EJD                                                                                                  2
                    Case 5:16-cr-00047-EJD Document 122 Filed 07/11/19 Page 4 of 14



 1

 2                   IB24 – No label provided to begin this grouping of documents
 3              The group of documents collected in IB24 and produced by the government to the defense
 4 contained no label. The documents in IB24 are a mishmash of miscellaneous materials. Government

 5 Exhibit 54,4 bates 1B24-0112-124, attached here as Exhibit 2, is a used car purchase agreement,

 6 including financing terms and a service agreement. This purchase agreement, which does not fall under

 7 any permissible category named in the warrant, is found with other irrelevant documents in the IB24

 8 grouping that the FBI collected during this overbroad seizure. Additional examples of the overbroad

 9 seizure of documents within the IB24 group are a City of Sacramento Utility Bill; Exhibit 3 (Bates 1B24-

10 0033-34); a AAA Auto Insurance bill; Exhibit 4 (Bates 1B24-0035-36); and a Solar City bill. Exhibit 5

11 (Bates 1B24-0037). The only purported authorization for the seizure of these materials would be

12 Category 10. Accordingly, the Court’s Order excludes from admission all documents bearing Bates

13 1B24-0001 through 1B24-0133.

14                   1B31 – "RSPMHP Records found on desk in Room F"
15              The term RSPMHP is not mentioned either in the warrant or the affidavit and therefore, the only
16 purported authorization for these materials would be Category 10. Accordingly, the Court’s Order

17 excludes from admission all documents bearing Bates IB31-000001 through IB31-000074.

18                   1B32 – "financial documents found in desk drawer Room F"
19              Because the seizing agents did not even attempt to shoehorn these "financial documents" into any
20 particular authorized category, the only purported authorization to seize these items would be Category

21 10. Moreover, the labeling of the categories of seized documents demonstrates that the agents thought

22 they had carte blanche to seize anything. The agents simply used the generic term "financial documents"

23 and then provided the location from which these financial documents were seized. Accordingly, the

24 Court’s Order excludes from admission all documents bearing Bates IB32-000001 through IB32-000727.

25                   1B45 – "Pilot Inc, Schwab Docs (GBASE), Tax docs from Taiwan, social security disability
26                    found on shelf Room D"
27              The warrant does not mention the terms "GBASE," "tax docs from Taiwan," or "social security
28   4
         As identified by the government's Exhibit List filed July 8, 2019. Doc. No. 109.
     MOTION IN LIMINE NO. 6 - DEFENSE MEMORANDUM REGARDING ORDER SUPPRESSING SEIZED
     MATERIALS
     Case No. 16-cr-00047 EJD                                                                                     3
                Case 5:16-cr-00047-EJD Document 122 Filed 07/11/19 Page 5 of 14



 1 disability documents." An example of the seized disability documents, attached as Exhibit 6, are

 2 documents that have nothing to do with any of the alleged criminal behavior purportedly described by the

 3 warrant. See also Bates IB45-000328-333 and IB45-000528-569. Again, the only purported

 4 authorization for the seizure of these materials would be Category 10. Accordingly, the Court’s Order

 5 excludes from admission all documents bearing Bates IB45-000001 through IB45-048407.

 6               1B46 – "HOC4, HOCA LLC, I Pilot, TC.C, HOCA Inc., Insurance Policies, HOCCC found
 7                of shelf in Room D"
 8          Under this broad composite category, the agents seized some materials arguably authorized by the
 9 warrant but gathered others under the generic category, "Insurance Policies," a category that was not

10 listed in the warrant. The defense has no idea how the government can decide which material was seized

11 under the arguably authorized categories and which was seized under the unauthorized generic category

12 of "insurance policies." For instance, IB46-001775 is a AAA Rental Property Policy Declaration

13 covering 9920 Pipit Way. Ex. 7. Pipit Way is not mentioned in the warrant. The agents also seized a

14 February 22, 1999 letter, Bates stamped IB46-001906, from an attorney regarding the possible formation

15 of an unnamed non-profit entity. Ex. 8. Correspondence from attorneys could only arguably be

16 authorized under the overbroad Category 10. Accordingly, the Court’s Order excludes from admission

17 all documents bearing Bates IB46-000001 through IB46-001922 which are not facially related to HOC4,

18 HOCA LLC, TC. C and HOCCC.

19               1B51 – " Property documents for property in china (most in Chinese) found on bookshelf in
20                Room G"
21          The warrant does not authorize seizure of generic "property documents for property in china" and
22 therefore the only category purportedly authorizing the FBI's seizure of the documents in this category is

23 the overbroad Category 10. Accordingly, the Court’s Order excludes from admission all documents

24 bearing Bates IB51-000001 through IB51-001160.

25               1B52 – "Bank statements, HOCA LLC, misc business records (in blue bin) found on shelf in
26                Room D"
27          The label "misc[ellaneous] business records" demonstrates that the agents responsible for seizing
28 this group of documents did not look to the warrant to guide their seizure, but simply seized whatever

     MOTION IN LIMINE NO. 6 - DEFENSE MEMORANDUM REGARDING ORDER SUPPRESSING SEIZED
     MATERIALS
     Case No. 16-cr-00047 EJD                                                                                 4
                Case 5:16-cr-00047-EJD Document 122 Filed 07/11/19 Page 6 of 14



 1 they chose in their own discretion. Accordingly, the Court’s Order excludes from admission all

 2 documents bearing Bates IB52-000001 through 1B52-003698.

 3               1B53 – "1996-2011 Tax documents and bank statements (in blue bin) found on shelf in Shed
 4                P"
 5          This category contains records dating from 1996, which is nearly a decade before 2004, the
 6 earliest year arguably supported by probable cause in the affidavit. It is clear that the agents simply

 7 seized anything related to the Changs, as set forth in Category 10. Accordingly, the Court’s Order

 8 excludes from admission all documents bearing Bates IB53-000001 through IB53-008494.

 9               1B54 – "HOCA Inc old Wells Fargo Bank statements and misc business records"
10          Again, this label "misc[ellaneous] business records," as in IB07 and IB52, indicates that the
11 searching agents did not even try to fit the items seized into a particular category authorized by the

12 warrant, but simply seized whatever records they found. Accordingly, the Court’s Order excludes from

13 admission all documents bearing Bates IB54-000001 through IB54-006240.

14
        B. The Labels Applied to the Groups of Seized Materials Contemporaneously Document the
15         Government's Justification for Seizure and Later Explanations Should Be Rejected
16          While seizing the groups of documents identified above in Subpart A, the agents
17 contemporaneously applied labels, categorizing the seized documents. This real-time sorting and

18 characterization is the best evidence demonstrating why agents seized what they did. Explanations made

19 after the fact and offered by the government in an attempt to salvage an unconstitutional search and

20 seizure should be rejected.

21          In United States v. De La Jara, 973 F.2d 746 (9th Cir. 1992), the Ninth Circuit indicated that after
22 the fact declarations, made while a motion to suppress is pending which attempt to put a different "spin"

23 on an earlier report, may be "incredible." In De La Jara, the Ninth Circuit rejected such a declaration,

24 which had been accepted by the District Court, "with the definite and firm conviction that the court

25 erred" in crediting the after-the-fact-explanation. Id. at 751.

26          In De La Jara, an Assistant United States Attorney drafted a declaration for Officer Perez, in
27 which he embellished his report by explaining that he had only heard the Appellant say "speak to an

28 attorney," and had assumed that he was invoking his right to an attorney. Perez' declaration read:

     MOTION IN LIMINE NO. 6 - DEFENSE MEMORANDUM REGARDING ORDER SUPPRESSING SEIZED
     MATERIALS
     Case No. 16-cr-00047 EJD                                                                                 5
             Case 5:16-cr-00047-EJD Document 122 Filed 07/11/19 Page 7 of 14



 1
                Shortly thereafter I heard the defendant say something about speaking to an attorney.
 2              At that time, the door to the defendant's office was partially open and I was standing
                approximately 10-15 feet from where the defendant and Agent Rivera stood. I was
 3              primarily directing my attention to an individual who was in the adjacent office as
                well as another employee who I was guarding. There were other law enforcement
 4              officers in the area who were talking at the time. SA Rivera appeared to be
                unhandcuffing the defendant at approximately the time the defendant made the
 5              statement. I was unable to hear the exact words which preceded "speak to an
                attorney," because my attention was directed to the other employees whom I was
 6              responsible for guarding, and because there were other police officers talking and
                walking around in the hallway. Because I heard the defendant say something about
 7              wanting an attorney, I assumed he had invoked his rights and told the officer standing
                next to me that it "sounded like De La Jara was invoking his rights." I then wrote this
 8              statement in a police report. In writing the report, I specified that it "sounded" like the
                defendant was invoking his rights because I did not hear his exact words and thus was
 9              not positive that he had in fact invoked his right to an attorney. The district court,
                without elaboration, rejected Officer Perez' contemporaneous report in favor of his in-
10              court testimony, which followed the version of events recited in the declaration
                drafted in preparation of the motion to suppress. We are left with a definite and firm
11              conviction that the court erred in doing so. In his initial report, Agent Perez was
                unequivocal: "I heard DELAJARA say in Spanish that he wanted to call his attorney."
12              Even in the next sentence of the report, while perhaps expressing uncertainty about
                the legal effect of de la Jara's statement, Perez wrote with certainty that de la Jara had
13              asked to speak to an attorney: "I told the agent who was standing outside the office
                that it sounded like DELAJARA was invoking his rights because he just asked to call
14              his attorney. The agent asked me if that's what I heard and I said 'yes.' "
15 The Court of Appeal held: "We find incredible the government's subsequent attempts, made while

16 appellant's motion to suppress was pending, to inflect Perez' statement with dubiety." United States v.

17 De La Jara, 973 F.2d 746, 751-52 (9th Cir. 1992).

18          Here, any subsequent FBI agent declaration or testimony that attempts to put a spin on the

19 contemporaneous labels used during the search and seizure should be rejected.

20 III.     OTHER WARRANT CATEGORIES ARE UNSUPPORTED BY PROBABLE CAUSE IN
            THE AFFIDAVIT AND THEREFORE OVERBROAD
21

22          While at the hearing on the motion to suppress, the government attempted to have the defense

23 concede that the other categories were specific. The defense made no such concession and in fact argued

24 that the other categories were overbroad, but that the Court did not have to reach that issue because

25 Category 10 allowed the seizure of everything, so that everything seized fell into that category. Now that

26 the issue of the admissibility of individual items is before the Court, it is appropriate to address the

27 overbreadth of other categories and the lack of probable cause for the seizure of other items.

28

     MOTION IN LIMINE NO. 6 - DEFENSE MEMORANDUM REGARDING ORDER SUPPRESSING SEIZED
     MATERIALS
     Case No. 16-cr-00047 EJD                                                                                 6
             Case 5:16-cr-00047-EJD Document 122 Filed 07/11/19 Page 8 of 14



 1          As an example, Category 8 in the warrant purported to authorize the seizure of:
 2              All records, documents, and materials, including correspondence, related to any of
                the following companies and/or individuals: HOC Associates, Inc., HOC Associates
 3              LLC, Home of Christ Christian Center, The 4th Home of Christ, Via Technologies,
                Inc. (or any related entities), S3 Graphics, Inc., Panda Networks, Faith, Hope and Love
 4              Foundation (or any related entities), T.C. Connection Corporation, I Pilot, Inc,
                Jonathan and Weilin Chang Trust, Jonathan CHANG, Weilin CHANG, any as yet
 5              unidentified business entities under the control of Jonathan and/or Weilin CHANG;
 6 (emphasis added). The phrase “All records, documents, and materials, including correspondence, related

 7 to any of the following companies and/or individuals,” is just as overbroad as the stricken Category 10.

 8 To make matters even worse, neither the affidavit nor the warrant contain any temporal limitation. The

 9 affidavit mentions I Pilot only in the list of items to be seized and does not even purport to describe how I

10 Pilot could be involved in the fraud alleged. Similarly, the there is nothing in the affidavit to support the

11 seizure of documents related to “unidentified business entities under the control of Jonathan and/or

12 Weilin CHANG."

13          Courts have recognized the inherent flaw in affidavits that fail to present facts that would allow
14 even a colorable argument that probable cause exists by holding the Leon good faith exception does not

15 apply to "bare-bones" affidavits. See, e.g., United States v. Leon, 468 U.S. 897, 915 (1984) ("Sufficient

16 information must be presented to the magistrate to allow that official to determine probable cause; his

17 action cannot be a mere ratification of the bare conclusions of others.") (quoting Illinois v. Gates, 462

18 U.S. 213, 239 (1983) (internal quotations omitted); United States v. West, 520 F.3d 604, 610-11 (6th Cir.

19 2008) ("The Leon good faith exception does not apply to rescue a warrant issued on the basis of a bare-

20 bones affidavit.") (quoting United States v. McPhearson, 469 F.3d 518, 525-26 (6th Cir. 2006); United

21 States v. Pope, 467 F.3d 912, 920 (5th Cir. 2006) ("Bare-bones affidavits typically contain wholly

22 conclusory statements, which lack the facts and circumstances from which a magistrate can

23 independently determine probable cause.") (internal quotations omitted); United States v. Weaver, 99

24 F.3d 1372, 1378 (6th Cir. 1996) (holding that "[a]n affidavit that states suspicions, beliefs, or

25 conclusions, without providing some underlying factual circumstances regarding veracity, reliability, and

26 basis of knowledge, is a 'bare-bones' affidavit" and that the Leon good faith exception was inapplicable to

27 the 'bare-bones' affidavit at hand); United States v. Wilhelm, 80 F.3d 116, 121-22 (4th Cir. 1996)

28 (following the Sixth and Fifth Circuits in holding that the Leon good faith exception does not apply in the

     MOTION IN LIMINE NO. 6 - DEFENSE MEMORANDUM REGARDING ORDER SUPPRESSING SEIZED
     MATERIALS
     Case No. 16-cr-00047 EJD                                                                                    7
              Case 5:16-cr-00047-EJD Document 122 Filed 07/11/19 Page 9 of 14



 1 case of a bare-bones affidavit); United States v. Brown, 941 F.2d 1300, 1303 (5th Cir. 1991) ("The

 2 affidavits must supply the magistrate with sufficient information to determine that probable cause

 3 exists."); United States v. Barrington, 806 F.2d 529, 532 (5th Cir. 1986) (holding the good faith

 4 exception does not apply to a bare-bones affidavit); see also United States v. Weber, 923 F.2d 1338,

 5 1344-46 (9th Cir. 1990) (holding that once the affidavit was "stripped of its fat" there were no facts

 6 alleged that would suggest the defendant was a child molester or collector of child pornography because

 7 defendant had only made one purchase of child pornography; therefore affidavit was "bare-bones" and no

 8 good faith exception applied to search for evidence of molestation and collection under Leon); LaFave §

 9 1.3(f) n.118 ("Thus, Leon surely cannot be relied upon by the prosecution when the affidavit does not

10 rise at all above the bare-bones level.") (citing cases).

11           The term “All records, documents, and materials, including correspondence, related to any of the
12 following companies and/or individuals” is not a term of limitation. It is a blanket authorization to

13 search.

14           To make matters even worse, the warrant goes on to authorize the seizure not only of documents
15 relating to the named entities but also to anything relating to "unidentified business entities under the

16 control of Jonathan and/or Weilin CHANG." The affidavit simply contains no facts or discussion to

17 support any finding of probable cause for such an unlimited search of identified or "unidentified business

18 entities."

19           Therefore, the government cannot rely upon Category 8 to authorize the seizure of any
20 "unidentified business entities under the control of Jonathan and/or Weilin CHANG." Category 8, just

21 like Category 10, is overbroad and the affidavit fails to provide probable cause to support the extensive

22 search and wholesale seizure of broad swaths of documents that were unrelated to any particularized

23 category in the warrant.

24           //
25

26           //
27

28           //

     MOTION IN LIMINE NO. 6 - DEFENSE MEMORANDUM REGARDING ORDER SUPPRESSING SEIZED
     MATERIALS
     Case No. 16-cr-00047 EJD                                                                                  8
                Case 5:16-cr-00047-EJD Document 122 Filed 07/11/19 Page 10 of 14



 1
     IV.        THE WARRANT FAILED TO PUT ANY TIME LIMIT ON THE SCOPE OF THE
 2              AUTHORIZED SEIZURE AND THE AFFIDAVIT FAILED TO PROVIDE PROBABLE
                CAUSE FOR ANY SEIZURE EARLIER THAN 2004
 3

 4              Although the warrant describes the alleged fraudulent activities as occurring “[b]etween in or
                      5
 5 about 2004 and 2011 ,” warrant paragraph 14, the warrant did not contain any temporal limitation on the

 6 materials purportedly authorized for seizure. Therefore, according to the text of Attachment B to the

 7 warrant, the FBI was purportedly authorized to seize anything related to the Changs from the dawn of

 8 time to the date of the search. When a warrant, such as the one here, contains no time limitation on the

 9 items that can be seized, it is a general warrant. See Groh v. Ramirez, 540 U.S. 551, 563 (2004).

10              The lack of a temporal limitation may have contributed to the sweeping search here, where the

11 FBI seized anything and everything without a time limit or a description limiting their search and seizure.

12 For instance, in document group 1B53, as indicated by the label applied during the search warrant

13 execution, agents seized tax records from 1996 through 2003. The earliest relevant period for which the

14 warrant affidavit arguably could have supplied probable cause was 2004. This search for tax records was

15 far beyond the probable cause provided by the affidavit.

16              We will provide additional examples of the overwhelming breadth of the search below and

17 provide a Court with a USB drive, Exhibit 9, containing all the documents seized, demonstrating that the

18 government simply swept up all the paper in the home without regard to any purported limitations in the
           6
19 warrant.

20
     V.         EXAMPLES OF THE DOCUMENTS THAT DEMONSTRATE THE SWEEPING
21              NATURE OF THE SEARCH
22                 1B06 - "Bankers box labeled Jonathan Chang Room B"

23              In 1B06, labeled "Bankers box labeled Jonathan Chang Room B," the agents seized email going

24 back to 1999 and 2000; Exhibit 10 (Bates IB06-000004 and IB06-000009); a “BOM Explosion Report”

25
     5
         The warrant contains references to information occurring in 2002 and 2003 as background for the alleged fraud beginning in
26 2004, but there are no allegations that the description of the activities in 2002, HOC4’s acquisition of funds, paragraph 18,
     issuing receipts, paragraph 19, or preparing balance sheets, paragraph 35, are fraudulent. There is also an allegation in
27   paragraph 25 "that at an unknown date prior to October, 2004, Jonathan asked Cher for a bridge loan." The reference,
     however, appears to refer to a date in 2004.
     6
28     Exhibit 9 here contains a placeholder for the USB drive physically lodged with the district court.

     MOTION IN LIMINE NO. 6 - DEFENSE MEMORANDUM REGARDING ORDER SUPPRESSING SEIZED
     MATERIALS
     Case No. 16-cr-00047 EJD                                                                                                      9
                 Case 5:16-cr-00047-EJD Document 122 Filed 07/11/19 Page 11 of 14



 1 and nearly one hundred pages relating to the business processes of Diamond Multimedia, that have no

 2 relationship to any financial transaction. Ex. 11, see also, e.g., Bates IB06-000096, Process flow chart.

 3                  1B07 – "Tempxxxx-P Box addressed to W. Chang w/ misc records Room B"7
 4              In IB07 the government seized more than a hundred of pages of government pamphlets relating
 5 to: “White House Faith Based and Community Initiatives." Exhibit 12 (see additionally Bates IB07-

 6 001242-1347); and more than a thousand pages of documents related to a Coretech restructuring plan,

 7 from 2002, many of which are labeled “confidential” “eyes only” and “attorney client privileged.” Ex.

 8 13 (see additionally Bates IB07-001436-2628). The government also seized a master of divinity

 9 diploma; Ex. 14; an "IPR Contribution Agreement" from 2002; Ex. 15 (IB07-001405-1415); documents

10 from 2002 related to share issuances and sales of assets between Pigoo, Co. Ltd, VIABASE Co., Ltd.,

11 and VIA Cortech Co., Ltd.; Ex. 16 (IB07-001353-1370); and a 2002 Memorandum of Understanding

12 between VIABASE and Pigoo. Ex. 17 (IB07-001501-1503).

13                  1B08 – "Cardboard box w/ IPilot documents from 1999-2007 Room B"
14              Although the warrant authorized the seizure of I Pilot materials, the affidavit contains no mention
15 of I Pilot, and many of the items stuffed in this category do not even relate to I Pilot.

16              For example IB08-000137 is a 2004 email from Grace N Hwang to Melody Chao & Jonathan
17 Chang re "Semi-Annual report from Vision Tech in Beijing." Ex. 18.

18              Exhibit 19 contains examples of are documents written in Chinese dated 2001 to 2002. See also
19 Bates IB08-000161-243. The repeated seizure of documents written in Chinese is a good example of the

20 callous disregard of any alleged limitations in the warrant. If the agents were limiting their search in any

21 way, before seizing a document written in Chinese, someone familiar with Chinese writing would have to

22 look at the document and see if that document fell within the list of items to be seized in by the warrant.

23 The defense has seen nothing to indicate such a procedure was followed. Instead, the government simply

24 scooped up everything written in Chinese and chose to translate some of it at a later date.

25              IB08-000245-249 are Vision Tech income statements. Ex. 20. IB08-000250-262 is a Vision
26 Tech Joint Venture Agreement. Ex. 21. Vision Tech is very different than IPilot and is not mentioned in

27 the warrant. This seizure of Vision Tech documents and labeling them as IPilot documents is just

28   7
         Here the x's indicate the handwriting on the label was illegible
     MOTION IN LIMINE NO. 6 - DEFENSE MEMORANDUM REGARDING ORDER SUPPRESSING SEIZED
     MATERIALS
     Case No. 16-cr-00047 EJD                                                                                   10
            Case 5:16-cr-00047-EJD Document 122 Filed 07/11/19 Page 12 of 14



 1 another example of the dragnet search performed by the agents.

 2             IB24 – No label provided to begin this grouping of documents.
 3          Above, in Subpart A of Section II, we described the overbreadth of documents seized in this
 4 grouping, such as the used car purchase agreement, the utility bills, and insurance bills.

 5             1B31 – "RSPMHP Records found on desk in Room F"
 6          As indicated above, the term RSPMHP is not mentioned either in the warrant or the affidavit.
 7 Therefore, the agents simply took anything and everything they found, without any regard to the warrant.

 8 An agent would not seize such materials, not even mentioned in the warrant, and label and group such

 9 unmentioned materials together, unless they believed they had carte blanche to seize whatever they

10 desired, without limitation.

11             1B32 – "financial documents found in desk drawer Room F"
12          Examples of overbroad seizures within the 1B32 group of documents include IB32-000245, a
13 "Customer Transfer" dated May 28, 2002. Ex. 22. IB32-000341-348 is a credit report dated May 17,

14 2004. Ex. 23. IB32-000372 is a bill from Deloitte & Touche dated July 4, 2001 for professional

15 services. Ex. 24. IB32-000276 is a November 30, 2001 Taipei bank request for confirmation of deposit

16 accounts. Ex. 25. All of these examples are outside any arguable date range or category described by the

17 warrant or supported by the affidavit.

18             1B45 – "Pilot Inc, Schwab Docs (GBASE), Tax docs from Taiwan, social security disability
19              found on shelf Room D"
20          In 1B45, the agents seized thousands of pages of Binary Software Agreements relating to
21 software licenses in the 1990s. See IB45001533-9354, e.g. Ex. 26 and 27. We previously discussed the

22 overbroad seizure of social security disability documents in the 1B45 section, above.

23             1B46 – "HOC4, HOCA LLC, I Pilot, TC.C, HOCA Inc., Insurance Policies, HOCCC found
24              of shelf in Room D"
25          In group IB46, the agents seized attorney client privileged communications regarding a lawsuit
26 between Wells Fargo leasing and the Home of Christ Ex. 28, IB46-00002. In IB46-000978, the agents

27 seized a AAA homeowner's policy declaration. Ex. 29.

28

     MOTION IN LIMINE NO. 6 - DEFENSE MEMORANDUM REGARDING ORDER SUPPRESSING SEIZED
     MATERIALS
     Case No. 16-cr-00047 EJD                                                                                11
            Case 5:16-cr-00047-EJD Document 122 Filed 07/11/19 Page 13 of 14



 1             1B51 – " Property documents for property in china (most in Chinese) found on bookshelf in
 2              Room G"
 3          While the label for the group of documents seized under 1B51 demonstrates the agents made a
 4 wholesale seizure with no regard for any purported judicial limitations, the following are several

 5 examples of the agents' overbroad seizures. IB51-000331-332 is a 2003 invoice for shanghai foreign

 6 investment. Ex. 30. IB51-000354-358 are documents in Chinese dated 2003. Ex. 31. IB51-000361-371

 7 are more 2003 documents in Chinese. Ex. 32. Finally, IB51-000389-90 is a Shanghai Certificate of Real

 8 Estate Ownership dated 2003. Ex. 33.

 9             1B52 – "Bank statements, HOCA LLC, misc business records (in blue bin) found on shelf in
10              Room D"
11          Again, while some of the material here may have been properly seized under a more limited
12 warrant, the seizure of IB52-002112, a legal bill; Ex. 34; Trademark material; Ex. 35, IB52-002131-

13 2136; and a Sacramento utilities bill; Ex. 36, IB52-003382; demonstrate how the agents disregarded any

14 purported limitations in the warrant.

15             1B53 – "1996-2011 Tax documents and bank statements (in blue bin) found on shelf in Shed
16              P"
17          Simply on the label's face, the tax documents from 1996 through 2003 are outside of any arguably
18 authorized date range. Yet, there are more irrelevant and untimely document examples within the 1B53

19 group. Bates range IB53-000002-12 contains miscellaneous documents in Chinese that appear to be

20 dated from 2003. Ex. 37. These documents do not even appear to correspond to the group label the

21 agents designated. IB53-003326 is a Bank of America statement from 2003. Ex. 38. IB53-003934 is a

22 billing statement from UC Berkeley from 2003. Ex. 39. IB53-004079 is a Discover credit card

23 statement from the year 2000. Ex. 40. IB53-005112 is another Bank of America statement, but from

24 2001. Ex. 41.

25             1B54 – "HOCA Inc old Wells Fargo Bank statements and misc business records"
26          While the box labeled old financial documents does contain some materials a more properly
27 focused warrant could authorize, it also contains dental billing records for Jonathan Chang; Ex. 42,

28 1B54-005572; miscellaneous documents in Chinese; Ex 43, IB54-001850; materials from Royal Servant

     MOTION IN LIMINE NO. 6 - DEFENSE MEMORANDUM REGARDING ORDER SUPPRESSING SEIZED
     MATERIALS
     Case No. 16-cr-00047 EJD                                                                             12
            Case 5:16-cr-00047-EJD Document 122 Filed 07/11/19 Page 14 of 14



 1 Missionaries; Ex. 44, IB54-003561; and other random material demonstrating that the agents just

 2 scooped up everything available, paying no heed to the warrant, whatsoever.

 3 VI.      CONCLUSION
 4          As the Court can see for itself from the USB drive physically lodged with the district court,
 5 Exhibit 9, and the description of the massive seizure above, the agents simply conducted a wholesale

 6 seizure of whatever documents they found, without considering the “limiting” categories of the warrant

 7 or the time frame of the events alleged in the affidavit. The agents simply vacuumed up whatever

 8 documents could be found on site. As a result of the overbroad seizure, the government should not be

 9 able to introduce any of the material seized under warrant in this case, because at this point in time, it is

10 impossible to tell which item was seized under which category.

11
     Dated: JULY 11, 2019                          Respectfully submitted,
12

13                                                        /s/
                                                   Christopher J. Cannon
14                                                 Matthew A. Laws
                                                   Attorneys for WEILIN CHANG
15
                                                          /s/
16
                                                   Julia M. Jayne
17                                                 Attorney for JONATHAN CHANG

18

19

20

21

22

23

24

25

26

27

28

     MOTION IN LIMINE NO. 6 - DEFENSE MEMORANDUM REGARDING ORDER SUPPRESSING SEIZED
     MATERIALS
     Case No. 16-cr-00047 EJD                                                                                  13
